Citation Nr: 1137654	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, including as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a July 2011 hearing that was held at the RO.


FINDINGS OF FACT

1.  The Veteran's hepatitis C resulted from his own willful misconduct, specifically intravenous drug use.

2.  To the extent that the Veteran's depression is related to his reenlistment bar, it resulted from his own willful misconduct, specifically, intravenous drug use.  Otherwise, the evidence does not show that the Veteran has depression that is related to his military service.

3.  While the Veteran's depression may be related to his hepatitis C, the Veteran is not service connected for hepatitis C.



CONCLUSIONS OF LAW

1.  Service connection may not be granted for the Veteran's hepatitis C.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2010).

2.  Depression was not incurred in service, nor was it caused or aggravated thereby.  Depression was not caused or aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in July 2007 that explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The July 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, Social Security Administration (SSA) records, private treatment records, and a transcript of the Veteran's July 2011 hearing.

The Veteran was not afforded a VA examination with respect to his claims in this case.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case, while there is some evidence indicating that the Veteran had some type of hepatitis in service, by the Veteran's admission this was due to his own willful misconduct.  Since this fact provides a bar to service connection, a medical opinion to determine whether the hepatitis that the Veteran contracted in service is hepatitis C would not be helpful to the Veteran.  

With respect to the Veteran's allegations that he became depressed due to being denied reenlistment in the military as a result of his drug abuse and because of his physical condition after being diagnosed with hepatitis C, even if true, neither of these allegations provide a basis for service connection.  The Veteran is not service connected for hepatitis C, and, by his own admission, the Veteran was denied reenlistment due to his own willful misconduct.  There is also no evidence of a diagnosis of, or treatment for, depression in service.  Under these circumstances, a VA examination is unnecessary because even if the Veteran's allegations are true, they do not provide a basis for service connection for depression.  

For the reasons set forth above, the Board concludes that VA satisfied its obligations pursuant to the VCAA.

  Service connection

The Veteran contends that he developed hepatitis C as a result of intravenous drug use during his service.  He contends that he became depressed as a result of the premature termination of his military career after his drug use was discovered, as well as because of the physical impairments he experiences as a result of his hepatitis C.

Generally, service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

However, with respect to claims, such as this one, which were filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. Id.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used to enjoy or experience their effects, and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.

In this case, the Veteran filed his claim for benefits in May 2007.  Initially, in a statement dated in August 2007, the Veteran contended that he was exposed to microwave radiation and that he was told that he had developed hepatitis while he was stationed in Germany.  

In a February 2011 written statement the Veteran related that while he was in Germany he was told by a commanding officer that he had contracted hepatitis from another soldier in 1976.  He was then instructed to enter into a drug abuse treatment program and he was given an Article 15.  He was also barred from reenlisting.  This was traumatic and depressing.  He was unsure whether that circumstance, or his illness, was most significant in causing his current depression.  

At his hearing in July 2011 the Veteran testified that he had never used drugs before he joined the military.  When he was stationed in Germany he became depressed because he was without familiar surroundings in a foreign country.  This led him to "experimentations" with drugs and alcohol.  He was in an isolated area putting up microwaves and during that period of isolation he began using alcohol and intravenous drugs.  When he got off shift, drugs and alcohol were a means of recreation.  It was something to do.  He was with other guys who were doing the same thing to blow off steam.  

The Veteran was made aware that he might have been exposed to hepatitis by his company commander.  He was told he might have contracted hepatitis from another solider.  He had an evaluation for suspicion of needle sharing contact and the individual was a carrier of hepatitis.  He had a blood test and was told that he had hepatitis.  He had to go to a drug and alcohol treatment program, which he was supposed to be on for 6 months or the remainder of his time in Germany.  He did the program but was barred to reenlist in the military.  He was given an Article 15 and was reduced in rank and had to forfeit some pay. 

The Veteran had intended to make a career of the military.  He was depressed because he was barred from reenlisting and was basically being kicked out of the military.  He enjoyed his job prior to being discharged.  His depression got worse as his hepatitis C got worse.  Some of the treatment for hepatitis C also made his depression worse.  

Service treatment records reflect that the Veteran reported the use of intravenous heroin.  The treatment records reflect that there were other reports of such use.  He was to be referred for treatment to stop use and was placed on the hepatitis surveillance register.  The drug abuse treatment intake form reflects that the Veteran was diagnosed with improper use of opium, opium alkaloids, or thier derivates.  The Veteran reported that he used amphetamines over 6 months ago less than once monthly.  He used opiates 1-6 months ago and he used them 2-6 times per week.  Use was by needle. He used methaqualone 1-6 months ago and used it less than once monthly.  He used hashish 1-6 months ago less than once per month.  He used marijuana over 6 months ago and he had used it daily.  He used alcohol 2-7 days ago and he used it daily.  He denied the use of cocaine, barbiturates, and hallucinogens.  He had used alcohol, marijuana, and hashish prior to service but denied the use of other drugs prior to service. 

A June 1977 treatment record reflects that the Veteran was being evaluated for possible liver disease.  At his separation examination in June 1977 the Veteran reported that he had hepatitis 8 months ago.

The Veteran's record of service confirms that he was not recommended for further service and was barred from reenlistment. 

SSA and private treatment records reflect that the Veteran is treated for hepatitis C and depression.  While a couple of records reflect that the Veteran reported a history of a blood transfusion, service treatment records do not reflect that the Veteran received any type of blood transfusion in service nor did the Veteran claim to have received a blood transfusion.

A VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified key points that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e. intravenous drug users, recipients of blood transfusions before 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

While the Veteran was sent a hepatitis risk factor questionnaire, he did not return the questionnaire.  The only risk factor that he identified was intravenous drug use while in service.  While at one time the Veteran appeared to claim that he caught hepatitis from microwave transmissions, this was not recognized by FL 04-13 as a risk factor for hepatitis.  Moreover, the Veteran later admitted that he was told he had hepatitis after he was identified as having shared needles with an infected individual and at his hearing he contended that his hepatitis resulted from the use of contaminated needles for injection of intravenous narcotics. 

Considering the evidence of record, the Board finds that the Veteran's in-service conduct amounts to willful misconduct.  The Veteran has consistently asserted that he developed hepatitis C in service due to his use of intravenous drugs, and no other risk factor has been identified.  The Veteran's service treatment records reflect that he was referred to a drug and alcohol treatment program and that he then admitted using intravenous opiates 2-6 times per week.  The Veteran admitted that he used drugs and alcohol as a form of recreation, because he wanted something to do and because other service members were also using drugs.  This reflects more than an isolated and infrequent use of drugs but rather reflects a continued and consistent use of intravenous heroin as a recreational activity multiple times per week for a sustained period of time.  The Veteran's repeated recreational use of drugs and needle sharing either proximately or immediately resulted in the Veteran's infection with hepatitis C.  Therefore, the Veteran's claim for service connection for hepatitis C must be denied.

The Veteran also contended that he became depressed either because his military career was destroyed after he was discovered to be abusing drugs, or because his physical condition and treatment therefore caused depression.  To the extent that the Veteran's depression results from being barred from reenlistment in the military and the loss of his military career, by the Veteran's own admission this occurred because of his use of drugs in service.  As such, it is due to his own willful misconduct and cannot form the basis of service connection.  To the extent that the Veteran's depression is secondary to his hepatitis C or treatment for hepatitis C, this does not provide a basis for service connection because the Veteran is not service connected for hepatitis C. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for depression is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


